DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 41-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pu et al. (US 2014/0186627).
Considering Claim 41:  Pu et al. coalesced lignin particles having a purity of less than 10% by weight (ash content + sulfur content + sodium content) and a particle diameter of 200 to 580 microns (Table 29).
Considering Claims 42 and 43:  Pu et al. teaches the lignin content as being greater than 90% by weight (Table 29).
Considering Claims 44:  Pu et al. teaches a lignin particle having residual hemicellulose/a gluco-oligosaccharide (¶0173).

Claims 45-52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pu et al. (US 2014/0186627).
Considering Claim 44-47, 51, and 52:  Pu et al. coalesced lignin particles having a purity of less than 10% by weight (ash content + sulfur content + sodium content) and a particle diameter of 200 to 580 microns (Table 29).
	Pu et al. does not teach the claimed method of making the particles.  However, the instant claims are product by process claims.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  See MPEP § 2113.
Considering Claims 48:  Pu et al. teaches a lignin particle having residual hemicellulose/a gluco-oligosaccharide (¶0173).
Considering Claims 49 and 50:  Pu et al. teaches the lignin content as being greater than 90% by weight (Table 29).

Claims 53-60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pu et al. (US 2014/0186627).
Considering Claim 53, 54, 57, 59, and 60:  Pu et al. coalesced lignin particles having a purity of less than 10% by weight (ash content + sulfur content + sodium content) and a particle diameter of 200 to 580 microns (Table 29).
	Pu et al. does not teach the claimed method of making the particles.  However, the instant claims are product by process claims.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  See MPEP § 2113.
Considering Claims 55 and 56:  Pu et al. teaches the lignin content as being greater than 90% by weight (Table 29).
Considering Claims 58:  Pu et al. teaches a lignin particle having residual hemicellulose/a gluco-oligosaccharide (¶0173).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 41-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,633,405. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claim 41-43:  Claim 3 of Patent ‘405 teaches a process for preparing a lignin particle having a purity of at least about 90% and a particle size of greater than 200 microns.  As Patent ‘405 teaches the process of making the claimed particle, it implicitly teaches the product made by the process.

Claims 45-47 and 49-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 9, and 11 of U.S. Patent No. 10,633,405. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claims 45, 49, and 50:  Claim 1 of Patent ‘405 teaches a method of coalescing lignin, the method comprising agitating a first mixture comprising lignin-containing particles under turbulent conditions at Reynolds number of at least 4,000 at a temperature of at least about Tg of the lignin-containing particles, thereby providing coalesced lignin-containing particles, wherein the lignin in the coalesced lignin-containing particles has a purity of at least about 90%.  As Patent ‘405 teaches the process of making the claimed particle, it implicitly teaches the product made by the process.
Considering Claims 46, 47, 51, and 52:  Claims 2, 3, 9, and 11 of Patent ‘405 correspond to instant claims 46, 47, 51, and 52.

Claims 53-57, 59, and 60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 9, and 11 of U.S. Patent No. 10,633,405. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claims 53-56:  Claim 1 of Patent ‘405 teaches a method of coalescing lignin, the method comprising agitating a first mixture comprising lignin-containing particles under turbulent conditions at Reynolds number of at least 4,000 at a temperature of at least about Tg of the lignin-containing particles, thereby providing coalesced lignin-containing particles, wherein the lignin in the coalesced lignin-containing particles has a purity of at least about 90%.  As Patent ‘405 teaches the process of making the claimed particle, it implicitly teaches the product made by the process.  Claim 3 of Patent ‘405 teaches a process for preparing a lignin particle having a purity of at least about 90% and a particle size of greater than 200 microns.  
Considering Claims 57, 59, and 60:  Claims 2, 9, and 11 of Patent ‘405 correspond to instant claims 57, 59, and 60.

Claims 41-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,253,057. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claim 41-43:  Claim 1 of Patent ‘405 teaches a process for preparing a lignin particle a particle size of greater than 200 microns.  As Patent ‘405 teaches the process of making the claimed particle, it implicitly teaches the product made by the process.
	Patent ‘405 does not teach the purity of the lignin particles.  However, Patent ‘405 teaches the particles as being prepared by (a) providing at a first temperature a first mixture comprising a substance; wherein the substance comprises lignin and wherein the first temperature is above about .

Claims 45-47 and 49-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 9, and 11 of U.S. Patent No. 10,633,405. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claims 45-47, 49, and 50:  Claim 1 of Patent ‘405 teaches a method of coalescing lignin, the method a) providing at a first temperature a first mixture comprising a substance; wherein the substance comprises lignin and wherein the first temperature is above about 60.degree. C.; and (b) agitating at least a portion of the first mixture under turbulent conditions at Reynolds number of at least 4,000 for a first time period at the first temperature, thereby causing particles comprising the substance having a first average size of less than about 200 microns to collide and form into larger particles having a second average size of greater than about 200 microns, thereby forming a second mixture.  As Patent ‘405 teaches the process of making the claimed particle, it implicitly teaches the product made by the process.
Patent ‘405 does not teach the purity of the lignin particles.  However, Patent ‘405 teaches the particles as being prepared by (a) providing at a first temperature a first mixture comprising a substance; wherein the substance comprises lignin and wherein the first temperature is above about 60.degree. C.; and (b) agitating at least a portion of the first mixture under turbulent conditions at Reynolds number of at least 4,000 for a first time period at the first temperature, thereby causing particles comprising the substance having a first average size of less than about 200 microns to collide and form into larger particles having a second average size of greater than about 200 microns, thereby forming a second mixture.  As this is the same process as the original specification, the product would inherently have the claimed purity.
Considering Claims 51 and 52:  Claims 11 and 6 of Patent ‘405 correspond to instant claims 51 and 52.

s 53-57, 59, and 60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 9, and 11 of U.S. Patent No. 10,633,405. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claims 53-57:  Claim 1 of Patent ‘405 teaches a method of coalescing lignin, the method a) providing at a first temperature a first mixture comprising a substance; wherein the substance comprises lignin and wherein the first temperature is above about 60.degree. C.; and (b) agitating at least a portion of the first mixture under turbulent conditions at Reynolds number of at least 4,000 for a first time period at the first temperature, thereby causing particles comprising the substance having a first average size of less than about 200 microns to collide and form into larger particles having a second average size of greater than about 200 microns, thereby forming a second mixture.  As Patent ‘405 teaches the process of making the claimed particle, it implicitly teaches the product made by the process.
Patent ‘405 does not teach the purity of the lignin particles.  However, Patent ‘405 teaches the particles as being prepared by (a) providing at a first temperature a first mixture comprising a substance; wherein the substance comprises lignin and wherein the first temperature is above about 60.degree. C.; and (b) agitating at least a portion of the first mixture under turbulent conditions at Reynolds number of at least 4,000 for a first time period at the first temperature, thereby causing particles comprising the substance having a first average size of less than about 200 microns to collide and form into larger particles having a second average size of greater than about 200 microns, thereby forming a second mixture.  As this is the same process as the original specification, the product would inherently have the claimed purity.
Considering Claims 59 and 60:  Claims 11 and 6 of Patent ‘405 correspond to instant claims 59 and 60.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIAM J HEINCER/Primary Examiner, Art Unit 1767